MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                    FILED
regarded as precedent or cited before any                      Aug 17 2017, 8:52 am

court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
the defense of res judicata, collateral                            Court of Appeals
                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Chad A. Montgomery                                       Curtis T. Hill, Jr.
Montgomery Law Office                                    Attorney General of Indiana
Lafayette, Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Maddox Macy,                                             August 17, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         12A02-1703-CR-440
        v.                                               Appeal from the Clinton Circuit
                                                         Court
State of Indiana,                                        The Honorable Bradley K. Mohler,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         12C01-1606-F6-512



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 12A02-1703-CR-440 | August 17, 2017   Page 1 of 7
                                          Case Summary
[1]   Maddox Macy (“Macy”) was convicted of Dissemination of Matter Harmful to

      Minors, as a Level 6 felony,1 and Distribution or Exhibition of Obscene Matter,

      as a Class A misdemeanor.2 She now appeals, raising for our review the sole

      issue of whether there was sufficient evidence to sustain her convictions.


[2]   We affirm.



                                 Facts and Procedural History
[3]   Sometime in late May or early June of 2016, in Frankfort, Ashley Anderson’s

      (“Anderson”) attention was drawn to several pornographic pictures that were

      visible in the window of the residence next door to her own. Macy and two of

      her children lived at that residence, and the window in which the pictures were

      placed faced the bedroom window of Anderson’s children. The children’s

      bedroom window was only a few feet from the window where the pictures were

      displayed.


[4]   Initially, Anderson tried to keep the curtains closed in her children’s room,

      hoping that Macy would eventually take the pictures down. The photographs

      eventually exacerbated an ongoing conflict between Anderson and Macy, and

      Anderson called police on June 6, 2016. Frankfort Police Department Sergeant



      1
          Ind. Code § 35-49-3-3(a)(2).
      2
          I.C. § 35-49-3-1(2).


      Court of Appeals of Indiana | Memorandum Decision 12A02-1703-CR-440 | August 17, 2017   Page 2 of 7
      Mark Schilling (“Sergeant Schilling”) was dispatched to respond to Anderson’s

      complaint.


[5]   When Sergeant Schilling arrived, he spoke with Anderson. From the sidewalk

      that ran in front of Macy’s and Anderson’s house, Sergeant Schilling could see

      the photographs in the window of Macy’s house. As he got closer, Sergeant

      Schilling could see that the photographs were clearly of a pornographic nature,

      and decided to try to make contact with someone in Macy’s home.


[6]   Sergeant Schilling knocked on the door of Macy’s home and encountered

      Macy’s older daughter. The girl said that Macy had put the pictures there, and

      told Sergeant Schilling that he would have to speak with Macy. Sergeant

      Schilling waited at Macy’s home and eventually contacted her. When Sergeant

      Schilling confronted Macy about the pictures, she told him that her attorney

      had said the pictures were permissible, that Sergeant Schilling should contact

      her attorney, and that she did not have time to speak with Sergeant Schilling

      that day. Macy then got in her car and drove away.


[7]   While investigating at Macy’s home, Sergeant Schilling had taken photographs

      of the images in Macy’s windows and used these to obtain a search warrant.

      Sergeant Schilling and two other police officers went to Macy’s home to

      execute the warrant. No one was home, and the officers forced the front door

      open, went inside, and took the photographs down from the windows and

      collected them as evidence.




      Court of Appeals of Indiana | Memorandum Decision 12A02-1703-CR-440 | August 17, 2017   Page 3 of 7
[8]    On June 6, 2016, the State charged Macy with Dissemination of Matter

       Harmful to Minors, as a Level 6 felony, and Distribution or Exhibition of

       Obscene Matter, as a Class A misdemeanor. Macy was arrested the next day.


[9]    On February 6, 2017, a bench trial was conducted. At the conclusion of the

       trial, the court found Macy guilty as charged.


[10]   On February 10, 2017, a sentencing hearing was conducted. The trial court

       entered judgments of conviction against Macy on both counts, and sentenced

       her to 365 days for each offense, with the sentences run concurrently and with

       all but two days suspended to probation.


[11]   This appeal ensued.



                                 Discussion and Decision
[12]   Macy’s appeal challenges the sufficiency of the evidence supporting her

       convictions. Our standard of review in such cases is well settled.

               This court will not reweigh the evidence or assess the credibility
               of witnesses. Cox v. State,774 N.E.2d 1025, 1028 (Ind. Ct. App.
               2002). Only the evidence most favorable to the judgment,
               together with all reasonable inferences that can be drawn
               therefrom will be considered. Id. If a reasonable trier of fact
               could have found the defendant guilty based on the probative
               evidence and reasonable inferences drawn therefrom, then a
               conviction will be affirmed. Id. at 1028–29.


       Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007)


       Court of Appeals of Indiana | Memorandum Decision 12A02-1703-CR-440 | August 17, 2017   Page 4 of 7
[13]   Here, Macy was charged with Dissemination of Matter Harmful to Minors and

       Distribution or Exhibition of Obscene Matter. To convict Macy of

       Dissemination of Matter Harmful to Minors, as charged, the State was required

       to prove beyond a reasonable doubt that Macy knowingly or intentionally

       displayed matter that is harmful to minors, namely, images portraying male

       nudity or sexual conduct, in an area to which minors, namely, Anderson’s

       children, had visual, auditory, or physical access, unless each minor was

       accompanied by the minor’s parent or guardian. See I.C. § 35-49-3-3(a)(2);

       App’x Vol. II at 9. To convict Macy of Distribution or Exhibition of Obscene

       Matter, as charged, the State was required to prove that Macy knowingly or

       intentionally exhibited obscene matter to another person, namely, Anderson

       and her children. See I.C. § 35-49-3-1(2); App’x Vol. II at 10.


[14]   Macy challenges the sufficiency of the evidence with respect to the scienter

       element of the charged offenses. For purposes of Indiana criminal law, a party

       engages in knowing conduct “if, when he engages in the conduct, he is aware of

       a high probability that he is doing so.” I.C. § 35-41-2-2(b). A party engages in

       intentional conduct “if, when he engages in the conduct, it is his conscious

       objective to do so.” I.C. § 35-41-2-2(a).


[15]   Our review of the record discloses the following evidence that supports the

       judgment. Anderson testified that several days before she contacted police, two

       of her children drew her attention to the pictures in Macy’s window, which was

       only four or five feet from her children’s bedroom window. Anderson testified

       she could see clearly the content of the pictures from her children’s bedroom.

       Court of Appeals of Indiana | Memorandum Decision 12A02-1703-CR-440 | August 17, 2017   Page 5 of 7
       Sergeant Schilling, who responded to Anderson’s report, testified that he could

       see the pictures from the sidewalk in front of Anderson’s and Macy’s homes.

       Sergeant Schilling further testified that when he tried to contact Macy, he

       initially encountered Macy’s daughter, who told him that Macy had put the

       pictures up and that he would have to speak with Macy about them. When

       Sergeant Schilling finally spoke with Macy and told her, “I need to talk to you

       about the pictures in the window,” Macy responded, “I don’t have time” and “I

       talked to my attorney and he said they’re fine.” (Tr. at 19.) When Sergeant

       Schilling informed Macy that the prosecutor’s office disagreed with that

       assessment, Macy told Sergeant Schilling to contact her attorney.


[16]   In her brief before this Court, Macy does not dispute the nature of the pictures

       in her window. She disputes Sergeant Schilling’s testimony, seeking to draw

       our attention to her and her children’s testimony at trial, and suggesting that

       because her children often had guests, we should conclude that there was

       insufficient evidence of Macy’s knowledge. We decline Macy’s invitation to

       reweigh evidence, which this Court is not permitted to do. To the extent Macy

       argues that we should rely upon Mediate v. State, 498 N.E.2d 391 (Ind. 1986),

       we think that case is inapposite because it has no bearing upon Sergeant

       Schilling’s testimony, which supports an inference that Macy was aware of the

       images in her windows before police were called, and chose not to take action

       about them. Anderson’s and Sergeant Schilling’s testimonies are sufficient to

       sustain the convictions.




       Court of Appeals of Indiana | Memorandum Decision 12A02-1703-CR-440 | August 17, 2017   Page 6 of 7
[17]   Affirmed.


       Baker, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 12A02-1703-CR-440 | August 17, 2017   Page 7 of 7